NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0262n.06
                                Filed: April 6, 2005

                                                     No. 04-5319

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT


F. CHRIS CAWOOD,                                                      )
                                                                      )          ON APPEAL FROM THE
         Plaintiff-Appellant,                                         )          UNITED STATES DISTRICT
                                                                      )          COURT FOR THE EASTERN
v.                                                                    )          DISTRICT OF TENNESSEE
                                                                      )
LINDA BOOTH; JON FRENCH; RANDY                                        )              MEMORANDUM
SCARBROUGH; and DENNIS WORLEY,                                        )                OPINION
                                                                      )
         Defendants-Appellees.                                        )
                                                                      )
                                                                      )



BEFORE: NORRIS and BATCHELDER, Circuit Judges; and Mills, District Judge. *

         PER CURIAM. F. Chris Cawood appeals the district court’s decision to grant summary

judgment to defendants, in this civil rights action brought pursuant to 42 U.S.C. § 1983.

       Having carefully considered the record on appeal, the briefs of the parties, and the applicable

law, we are not persuaded that the district court erred in granting summary judgment to defendants.

        Because the reasoning which supports judgment for defendants has been articulated by the

district court, the issuance of a detailed written opinion by this court would be duplicative and serve

no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning

employed by that court in its opinion, Cawood v. Haggard, 327 F. Supp. 2d 863 (E.D. Tenn, 2004).


         *
          The Honorable Richard Mills, United States District Court Judge for the Central District of Illinois, sitting by
designation.
No. 04-5319
Caewood v. Haggard




                     -2-